Adams, J.
1. jurisdiction: justice of the peace, The Code expressly provides that the pleadings in an action before a justice of the peace may be written. Section 3530. The same section also provides that the pleadings shall be substantially the same as in the Circuit Court. The amount, then, claimed in the petition must be considered the amount in controversy; judgment could not be rendered for more. The notice showed the amount claimed in the petition. It was precisely one hundred dollars. It appeared, then, both from the petition and notice that the justice had jurisdiction. The statement in the notice that judgment, would be rendered for more (if, indeed, it is susceptible of that meaning) could not enlarge the claim. The appellee relies .on Galley v. Tama County, 40 Iowa, 49; but in that case the claim was for one hundred dollars with interest.
Be VERSED.